SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2016 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release dated May 20, 2016 re TAT Technologies Ltd. Reports First Quarter 2016 Results. ITEM 1 Press Release Source: TAT Technologies Limited TAT Technologies Reports First Quarter 2016 Results GEDERA, Israel, May 20, 2016 - TAT Technologies Ltd. (NASDAQ: TATT - News) (the “Company”), a leading provider of services and products to the commercial and military aerospace and ground defense industries, reported today its unaudited results for the three month period ended March 31, 2016. Financial Highlights for the First quarter of 2016 (unaudited): ● Total Revenue:$23.6 million compared to $20.5 million in the first quarter of 2015. ● Operating income:$0.3 million compared to $1.1 million in the first quarter of 2015. ● EBITDA:$1.1 million compared to $1.6 million in the first quarter of 2015. ● Net income:$0.04 million compared to $1.9 million in the first quarter of 2015. ● Earnings per share basic and diluted:$0.01 per share compared to $0.22 per share in the first quarter of 2015. ● Cash and cash equivalents and short-term bank deposits:$26 million compared to $26.8 million as of December 31, 2015. 2 About TAT Technologies LTD TAT Technologies Ltd. is a leading provider of services and products to the commercial and military aerospace and ground defense industries. TAT operates under four segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions (ii) Heat Transfer Services and Products (iii) Maintenance, Repair and Overhaul or “MRO” services of Aviation Components; and (iv) overhaul and coating of jet engine components. TAT’s activities in the area of OEM Heat Management Solutions are focused on the design, development, manufacture, and sale of the following: (i) a broad range of heat transfer components including heat exchangers, pre-coolers and oil/fuel hydraulic coolers used in mechanical and electronic systems on-board commercial, military and business aircraft; (ii) environmental control and cooling systems on board aircraft and for ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of Heat Transfer Services and Products include the maintenance, repair and overhaul of heat transfer equipment and to a lesser extent, the manufacture of certain heat transfer product parts. TAT’s Limco subsidiary operates an FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gears and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of jet engine overhaul includes the overhaul and coating of jet engine components such as turbine vanes and blades, fan blades, variable inlet guide vanes, afterburner flaps and other components. For more information of TAT Technologies Ltd., please visit our web-site: www.tat-technologies.com Guy Nathanzon – CFO TAT Technologies Ltd. Tel: 972-8-862-8500 guyn@tat-technologies.com 3 Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements which include, without limitation, statements regarding possible or assumed future operation results. These statements are hereby identified as "forward-looking statements" for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties that could cause our results to differ materially from management's current expectations. Actual results and performance can also be influenced by other risks that we face in running our operations including, but are not limited to, general business conditions in the airline industry, changes in demand for our services and products, the timing and amount or cancellation of orders, the price and continuity of supply of component parts used in our operations, the change of control that will occur on the sale by the receiver of the Company’s shares held by our previously controlling stockholders, and other risks detailed from time to time in the Company's filings with the Securities Exchange Commission, including, its annual report on form 20-F and its periodic reports on form 6-K. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. 4 TAT TECHNOLOGIES AND ITS SUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEET (In thousands) March 31, December 31, (unaudited) (audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Accounts receivable, net Other current assets and prepaid expenses Inventory, net Total current assets NON-CURRENT ASSETS: Investment in First Aviation Services Inc. Funds in respect of employee rights upon retirement Deferred income taxes Intangible assets, net Property, plant and equipment, net Total non-current assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable Accrued expenses Total current liabilities NON CURRENT LIABILITIES: Other long-term liabilities 42 Liability in respect of employee rights upon retirement Deferred income taxes Total non-current liabilities Total liabilities EQUITY: Share capital Additional paid-in capital Treasury stock at cost ) ) Accumulated other comprehensive loss (4
